


Exhibit 10.3
LEASE AMENDMENT #13


DIAMONDBACK E & P LLC


FASKEN MIDLAND, LLC (hereinafter called "Lessor") and DIAMONDBACK E & P LLC,
successor to Windsor Permian, LLC (hereinafter called "Lessee"), for good and
valuable consideration the receipt of which is hereby acknowledged on October
30, 2014 (the "Effective Date"), do hereby amend that certain Lease Agreement
dated April 19, 2011 (the "Original Lease Agreement"), as amended by Lease
Amendment #1 dated June 6, 2011, Lease Amendment #2 dated August 5, 2011
(surrendered September 30, 2012), Lease Amendment #3 dated September 28, 2011,
Lease Amendment #4 dated February 6, 2012, Lease Amendment #5 dated July 25,
2012, Lease Amendment #6 dated December 18, 2012, Lease Amendment #7 dated June
14, 2013, Lease Amendment #8 dated June 14, 2013, Lease Amendment # 9 dated
September 3, 2013, Lease Amendment #10 dated September 26, 2013, Lease Amendment
#11 dated September 26, 2014, and Lease Amendment # 12 dated October 23,
2014(collectively, the "Lease Agreement"), covering a total of approximately
21,421 square feet of Net Rentable Area located on Level Twelve (12) and Level
Fourteen (14) of One Fasken Center at 500 West Texas Avenue, Midland, Texas
79701 ("One Fasken Center"), being a part of the Building consisting of 550 and
500 West Texas Avenue, Texas 79701 (the "Building"), under the following terms
and conditions (the "Lease Amendment #13"):


1.
LEASED PREMISES. As of the Suite 1420 Commencement Date (as defined below) and
subject to the terms and condition of this Lease Amendment # 13, Section 1.5
"Leased Premises" of the Lease Agreement shall be amended to add approximately
2,729 square feet of Net Rentable Area located on the fourteenth (14th) floor of
One Fasken Center as more fully diagrammed on the floor plans attached hereto
and made a part hereof as Exhibit "B-4" ("Suite 1420 Expansion Space"). The term
"Leased Premises" shall hereinafter mean and include the Suite 1420 Expansion
Suite. The Leased Premises, with the Suite 1420 Expansion Space, will then
consist of a total of approximately 24,150 square feet of Net Rentable Area
which represents 5.73% of the total Net Rentable Area of the Building, such
total Net Rentable Area of the Building being 421,546 square feet. Lessor and
Lessee acknowledge and agree that the aforesaid description of the size and
square footage of the Leased Premises and the Building are an approximation,
which the parties agree is reasonable and payments made thereupon are not
subject to dispute.    



2.
SUBJECT TO VACATING. Lessor's obligation to tender possession of the Suite 1420
Expansion Space hereunder is subject to the current tenant, Arabella Petroleum
Company, LLC, vacating the Suite 1420 Expansion Space on or before November 30,
2014; provided, however, that if the current tenant, Arabella Petroleum Company,
LLC, does not vacate the Suite 1420 Expansion Space within six (6) months from
the Effective Date, Lessee or Lessor shall have the right to terminate this
Lease Amendment #13 by delivery of written notice to the other within thirty
(30) days after the aforesaid six (6) month period but prior to the date of
actual delivery of the Suite 1420 Expansion Space.



3.
LEASE TERM. The Lease Term for the Suite 1420 Expansion Space shall be for a
period commencing on the later of (a) the date that the Suite 1420 Expansion
Space is vacant and delivered to Lessee, or (b) December 1, 2014 (the "Suite
1420 Commencement Date"), and expiring on May 31, 2016.



4.
BASE YEAR. The Base Year for Operating Expenses and Tax Expenses for the Suite
1420 Expansion Space shall be the calendar year 2014.



5.
RENT. The Base Rent for the Suite 1420 Expansion Space is as follows:

PERIOD
ANNUAL RATE PER SQ. FT.
MONTHLY BASE RENT
Suite 1420 Commencement Date - 5/31/2015
$
34.00


$
7,732.17


6/1/2015 - 5/31/2016
$
34.75


$
7,902.73





All monthly Base Rent for the Suite 1420 Expansion Space shall be paid to Lessor
in advance and without demand, counterclaim or offset, on or before the first
day of each calendar month.


6.
TENANT IMPROVEMENTS. Lessee accepts the Suite 1420 Expansion Space on an "AS IS"
basis, without any finish out allowance from Lessor to refurbish the Suite 1420
Expansion Space. Any alterations to the Suite 1420 Expansion Space shall be at
Lessee's sole expense and responsibility.




1

--------------------------------------------------------------------------------




7.
RATIFICATION. Except as amended by this Lease Amendment # 13, Lessor and Lessee
do hereby ratify and affirm all of the terms, conditions and covenants of the
Lease Agreement, as amended herein.



Witness the execution of this Lease Amendment # 13 as of the Effective Date.


LESSOR
 
LESSEE
 
 
 
 
 
FASKEN MIDLAND, LLC
 
DIAMONDBACK E&P LLC
By:
Haley-NWC Property
 
 
 
 
Management Co., LLC
 
 
 
 
Its Authorized Agent
 
 
 
 
 
 
 
 
By:
/s/ Wendell L. Brown, Jr.
 
By:
/s/ Travis D. Stice
Name
Wendell L. Brown, Jr.
 
Name
Travis D. Stice
Title
V.P.
 
Title
President & CEO




2

--------------------------------------------------------------------------------




EXHIBIT B-4


Floor Plans for Suite 1420 Expansion Space


(See Attached)

Exhibit B-4

--------------------------------------------------------------------------------




[midlandhqleaseamend13.jpg]

Exhibit B-4